LOS ANGELES TOWEL SERVICE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Los Angeles Towel Serv. Co. v. CommissionerDocket Nos. 8866, 23391.United States Board of Tax Appeals9 B.T.A. 665; 1927 BTA LEXIS 2538; December 19, 1927, Promulgated 1927 BTA LEXIS 2538">*2538  Depreciation rate determined.  Harry Kahan, Esq., for the petitioner.  Brice Toole, Esq., for the respondent.  VAN FOSSAN 9 B.T.A. 665">*665  VAN FOSSAN: Petitioner, a California corporation, appealed from determinations by the Commissioner of deficiencies of $1,163.76 for 1920, $440.32 for 1921, and $146.65 for 1922.  The sole issue is the proper rate of depreciation on towel cabinets owned by petitioner.  FINDINGS OF FACT.  Petitioner manufactures and rents to customers various types of towel cabinets and supplies them with towels.  Due to dampness, 9 B.T.A. 665">*666  hard usage, and other causes it is necessary frequently to make repairs of the cabinets, revarnish them, resilver the mirrors, and replace the glass knobs.  Styles change frequently, rendering cabinets obsolete.  The average useful life of a cabinet is not to exceed five years, and 20 per cent is a reasonable rate for depreciation, including obsolescence.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by MARQUETTE and PHILLIPS.